Title: General Orders, 6 August 1778
From: Washington, George
To: 


          
            Head-Quarters White-Plains Thursday Augt 6th [1778]
            Parole Delaware—C. Signs Eden. Franklin—
            
          
          The Officers commanding the several Guards are to be pointedly exact in reporting in
            time the Occurrences of the day; at any rate they are not to delay doing this beyond 12
            ôClock, that the whole may be drawn into one view and presented by the Majr Genl before
            3 P.M.
          That the whole Army may be served with the same Ration, the Commissary General is ’till
            further orders to issue as follows, one pound and a quarter of flour or soft bread or
            one pound of hard bread, eighteen ounces of beef, fresh or salt or a pound of Pork or a
            pound of fish and two ounces of butter, a Gill of Rum or Whiskey when to be had; The
            usual allowance of soap and Candles.
          The Major Generals with the Brigadiers and Officers commanding Brigades under them are
            to examine the ground well in front and round about their respective Encampments and
            assign each Brigade it’s Alarm-Post; In doing this, after the Ground hath been
            previously examined, they are to cause the Brigades to be drawn up on such as shall be
            respectively intended for them, that the space required for each may be ascertained.
          
          A Discharge of three Pieces of Cannon as usual from the Park is to be the signal for an
            Alarm.
          At a General Court-Martial July 27th 1778—Coll Stewart President Doctor Brown of the
            14th Virginia Regiment tried 1st—For going home, not only without the leave but against
            the express Consent of the Commanding Officer, and that at a time too when the
            distressed situation of the Regiment required the Doctor’s particular
            Attention—2ndly—For neglecting to have a furlow, which he said he obtained from Doctor
            Cochran registered as is positively directed in general Orders of the 22nd of December
              last.
          The Court having considered the Charges and the Evidence are unanimously of opinion
            that Doctor Brown is guilty of the Charges exhibited against him, being breaches of 5th
            Article 18th section of the Articles of War and of a General order issued the 22nd of
            December A.D. 1777—but in Consideration of his very bad State of health at the time he
            left his Regiment and his conceiving that a furlow from Doctor Cochran was intirely
            sufficient, the Court only sentence him to be reprimanded in General orders.
          Tho’ the fact stated in the first charge is proved, yet the Commander in Chief cannot
            think that it contains any Imputation of guilt, because by the Establishment of the
            Medical Department, the Surgeon General had a Right to give Doctor Brown a furlow in the
            manner he did, and it appears besides that the Doctors State of health did not permit
            his attendance on the Regiment, his Conduct was certainly blameable in not having the
            Furlow registered as directed by General Orders, an Ignorance of which is the worst of
            all possible Excuses.
        